IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE                     §
PETITION OF JAMES L. MARTIN              § No. 59, 2022
FOR WRITS OF MANDAMUS                    §
AND PROHIBITION                          §

                          Submitted: March 8, 2022
                          Decided:   May 17, 2022

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                     ORDER

      After consideration of the petition for writs of mandamus and prohibition, the

response of the defendant-below, the State’s answer and motion to dismiss, as well

as the Superior Court docket, it appears to the Court that:

      (1)    The petitioner, James L. Martin, filed a personal-injury complaint in the

Superior Court against David H. Nixon, alleging that he sustained physical injuries

in an automobile/bicycle collision as a result of Nixon’s negligence. The Superior

Court bifurcated the trial into a liability phase and a damages phase. On September

17, 2019, a jury returned a verdict on the issue of comparative liability, assigning

fault to Martin at 43% and to Nixon at 57%. On February 2, 2022, a jury found

Martin had suffered $102,709.59 in damages. The Superior Court reduced the

amount by 43% in keeping with the jury’s comparative liability finding and entered

judgment in favor of Martin in the amount of $58,544.47, plus costs. Martin filed a

number of post-trial motions, which were recently resolved by the Superior Court
on April 13, 2022.1 On May 11, 2022, Martin filed a notice of appeal from the

Superior Court’s judgment.2

       (2)    While his case was still pending in the Superior Court, Martin filed this

petition, seeking to invoke the original jurisdiction of this Court under Supreme

Court Rule 43 to issue writs of mandamus and prohibition. Martin asks this Court

to direct the Superior Court to “correct” its docket and the corresponding records

and to enjoin the Superior Court from “interfering” with the docket and the record.

Martin also indirectly asks the Court to compel the Superior Court to rule on the

post-trial motions.

       (3)    A writ of mandamus will issue to a trial court only if the petitioner can

show: (i) a clear right to the performance of a duty; (ii) that no other adequate remedy

is available; and (iii) that the trial court has arbitrarily failed or refused to perform

its duty.3 “[I]n the absence of a clear showing of an arbitrary refusal or failure to

act, this Court will not issue a writ of mandamus to compel a trial court to perform

a particular judicial function, to decide a matter in a particular way, or to dictate the

control of its docket.”4




1
  Martin v. Nixon, 2022 WL 1123389 (Del. Super. Ct. Apr. 13, 2022).
2
  Martin v. Nixon, Del. Supr. Ct., Appeal No. 160, 2022.
3
  In re Bordley, 545 A.2d 619, 620 (Del. 1988).
4
  Id.
                                              2
       (4)    As noted above, the Superior Court issued a decision on Martin’s post-

trial motions on April 13, 2022. Thus, to the extent that Martin’s petition for a writ

of mandamus asks the Court to direct the Superior Court to rule on the motions, it is

moot. And to the extent that the petition otherwise seeks to dictate control of the

Superior Court’s docket, it is improper and must be dismissed.

       (5)    A writ of prohibition is the legal equivalent of the equitable remedy of

injunction and may be issued to prevent a trial court from (a) proceeding in a matter

where it has no jurisdiction or (b) exceeding its jurisdiction in a matter that is

properly before it.5 The jurisdictional defect alleged by the petitioner must be clear

from the record.6 And a writ of prohibition will not issue “if the petitioner has

another adequate and complete remedy at law to correct the act of the trial court

[that] is alleged to be erroneous.”7

       (6)    Martin does not claim that the Superior Court lacked jurisdiction over

the underlying personal-injury action. Moreover, Martin has an adequate and

complete remedy at law: he may challenge the Superior Court’s rulings in his

opening brief on direct appeal. Martin’s petition for a writ of prohibition must

therefore be dismissed.




5
  In re Goodlett, 2005 WL 2333923, at *1 (Del. Sept. 21, 2005).
6
  In re Hovey, 545 A.2d 626, 628 (Del. 1988).
7
  Id.
                                               3
     NOW, THEREFORE, IT IS HEREBY ORDERED that the State’s motion to

dismiss is GRANTED and the petition for the issuance of writs of mandamus and

prohibition is DISMISSED.

                                   BY THE COURT:

                                   /s/ Gary F. Traynor
                                   Justice




                                     4